Ogden, J.
The question of a variance between the
scire facias and the bail bond was fully considered, and we think correctly settled, in the case of The State v. Cox, 25 Texas, 406; and that case settles the question in this case adversely to the plaintiff in error.'
We think the other objection is also untenable, or rather not supported by the facts. The plaintiff complains that the “bail bond does not name the time and place when and where the accused was to appear, and does nowhere specify the name of the countybut on reference to the bond, we find that the defendant was bound to “appear at the next term of the District Court of Henderson county.” This is a sufficiently specific compliance with Article 2732, Paschal’s Digest, to sustain a judgment on a forfeited bail bond.
The judgment is therefore affirmed.
Affirmed.